           Case 2:18-cv-03244-JAM-EFB Document 11 Filed 09/06/19 Page 1 of 3



1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard Street Suite 780
     Woodland Hills, CA 91367
4
     Phone: (877) 206-4741
5    Fax: (866) 633-0228
6
     tfriedman@toddflaw.com
     Attorney for Plaintiff
7

8
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
9

10   ALI ABDULLAH-EZZANI, an                      )   Case No.
     individual and on behalf of all              )   2:18-cv-03244-JAM-EFB
11
     others similarly situated,                   )
12   Plaintiff                                    )   JOINT STIPULATION OF
13
     v.                                           )   DISMISSAL OF ACTION OF THE
     CREDENCE RESOURCE                            )   INDIVIDUAL CLAIMS
14   MANAGEMENT, LLC; and DOES                    )   WITH PREJUDICE AND THE
15   1 through 10, inclusive, and each of         )   PUTATIVE CLASS CLAIMS
     them,                                        )   WITHOUT PREJUDICE
16
     Defendant                                    )
17                                                )
18
                                                  )

19
     NOW COME THE PARTIES by and through their attorneys to respectfully move
20
     this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
21
     individual claims and without prejudice as to the putative Class pursuant to
22
     Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23
     costs and attorney fees. A proposed order has been concurrently submitted to
24
     this Court via email.
25

26   ///
27

28




                                       Stipulation to Dismiss- 1
          Case 2:18-cv-03244-JAM-EFB Document 11 Filed 09/06/19 Page 2 of 3



1         Respectfully submitted this 6th Day of September, 2019,
2
                                 LAW OFFICES OF TODD M. FRIEDMAN P.C
3                                      By: s/Todd M. Friedman Esq.
4                                           TODD M. FRIEDMAN
                                           Attorney for Plaintiff
5

6                                      Sessions, Fishman, Nathan & Israel, L.L.P.
7
                                        By:/s/ Debbie P. Kirkpatrick
                                             Debbie P. Kirkpatrick
8                                            Attorneys for Defendant
9

10

11
                                   Signature Certification
12
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
13
     Policies and Procedures Manual, I hereby certify that the content of this
14
     document is acceptable to counsel for Defendant and that I have obtained their
15
     authorization to affix their electronic signature to this document.
16

17   Dated: September 6, 2019 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18

19                                 By: _s/ Todd M. Friedman
                                       Todd M. Friedman ESQ.
20
                                         Attorney for Plaintiff
21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
          Case 2:18-cv-03244-JAM-EFB Document 11 Filed 09/06/19 Page 3 of 3



1    Filed electronically on this 6th Day of September, 2019, with:
2
     Notification sent electronically via the Court’s ECF system to:
3

4    Honorable Judge of the Court
     United States District Court
5

6    All Counsel of Record as Recorded On The Electronic Service List.
7
     This 6th Day of September, 2019.
8
     s/Todd M. Friedman
9    TODD M. FRIEDMAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
